‘Case 1:19-mj-03203-JG Document 1 Entered on FLSD Docket 07/31/2019 Page 1 of 10

UNITED STATES DISTRICT COURT
‘SOUTHERN DISTRICT OF FLORIDA

CASE NO.

UNITED STATES OF AMERICA
vs.
ALEJANDRO ANCAROLA,

Defendant.

|: 14 = \ - 03.203 - IG

 

7

/

 

‘ ' CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States

Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?

__Yes X No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes _X No

BY:

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

Vu

{ MACKENZIE DUANE
STANT U.S. ATTORNEY

Court No. A5502175

99 N.E. 4th Street

Miami, Florida 33132-2111

TEL (305) 961-9341

FAX (305) 536-7976
Case 1:19-mj-03203-JG Document1 Entered on FLSD Docket 07/31/2019 Page 2 of 10

~ 3

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

 

United States of America )
v. ) .
) Case No. |.14- my-0 3203 JG
ALEJANDRO ANCAROLA, ,
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 2019 in the county of Miami-Dade in the
Southern District of Florida , the defendant(s) violated:
‘Code Section Offense Description
Title 18, United States Code, Possession of Visual Depictions of Minors Engaged in Sexually Explicit
Section 2252(a)(4)(B) Conduct

This criminal complaint is based on these facts:

PLEASE SEE ATTACHED AFFIDAVIT.

omplotnant’s signature
Jessenia noz, Task Force Officer, HSI

Printed name and title

@ Continued on the attached sheet.

Sworn to before me and signed in my presence.

Date: 07/30/2019

 

i Judge’s signature
City and state: Miami, Florida Jonathan Goodman, U.S. Magistrate Judge

 

Printed name and title
Case 1:19-mj-03203-JG Document1 Entered on FLSD Docket 07/31/2019 Page 3 of 10

AFFIDAVIT IN SUPPORT OF A RESIDENTIAL SEARCH WARRANT

I, Jessenia Munoz, having been first duly sworn, do hereby depose and state as follows:

| AFFIANT’S BACKGROUND

1. I ama Task Force Officer with Homeland Security Investigation (“HSI”) and have
been a detective with the Miami-Dade Police Department (“MDPD”) for six years. I am currently
assigned to the Special Victims Bureau/Sexual Crimes Section, Internet Crimes Against Children
Unit. In this capacity, I am responsible for conducting criminal investigation of statutes contained
in Title 18 of the United States Code, including crimes related to child pornography and the sexual
exploitation of children. I have investigated over 230 child exploitation and internet crimes against
children cases. I also have attended approximately 185 hours of training in the field of Computer
Crimes and Internet Investigation. ] investigate criminal violations relating to child pornography,
including violations pertaining to the illegal transportation, distribution, receipt, and possession of
child pornography, in violation of 18 U.S.C. § 2252, and the coercion and enticement of minors to
engage in illegal sexual activity, in violation of 18 U.S.C. § 2422(b). I have conducted and/or
assisted in child exploitation investigations, executed search warrants that have led to the seizures
of child pornography, and received training to conduct investigations of various criminal violations
of the United States Code. Prior to that, I was employed with the Broward Sheriff’s Office as a
Child Protective Investigator.

2. I am conducting an investigation involving the online distribution of child
pornography files. I have personally participated in the investigation of the offenses referred to
herein, and because of my personal participation in this investigation, and the reports made to me
by members of the participating law enforcement agencies, I am familiar with the facts and

circumstances of this investigation.
Case 1:19-mj-03203-JG Documenti1 Entered on FLSD Docket 07/31/2019 Page 4 of 10

3. I submit this Affidavit in support of a criminal complaint which charges Alejandro
ANCAROLA with knowingly possessing visual depictions in and affecting interstate and foreign
commerce, of minors engaging in sexually explicit conduct, in violation of Title 18, United States
Code, Section 2252(a)(4)(B).

4. The statements contained in this Affidavit are based upon my own personal
knowledge, as well as information provided by other individuals, including other law enforcement
officials, and my review of records obtained during the course of this investigation. J have not
included in this Affidavit each and every fact and circumstance known to me, but only the facts
and circumstances sufficient to establish probable cause for the issuance of a Complaint as
requested herein.

PROBABLE CAUSE

5. On February 9, 2019, while working in an undercover capacity, law enforcement
officers signed onto the Internet through a computer located in the Miami-Dade Police
Department. Law enforcement utilized BitTorrent, which is an enhanced version of a publicly
available peer-to-peer (“P2P”) file sharing program, to identify individuals sharing images and/or
videos depicting the sexual exploitation of children. P2P programs allow users on the Internet to
easily trade files, including images and videos of all nature.

6. During the investigation, law enforcement identified a computer on BitTorrent that
was associated with a torrent file believed to contain files depicting child pornography, based on
the hash values of the files involved. A hash value is a unique numerical number assigned to a
file; it is akin to a thumbprint. Known, identified child pornography files have identified hash

values. The computer in question utilized JP address 99.109.116.110 (hereinafter, the “Target IP
Case 1:19-mj-03203-JG Document1 Entered on FLSD Docket 07/31/2019 Page 5 of 10

Address’) to access BitTorrent and share files with hash values of images and videos of suspected
child pornography.

7. On February 9, 2019, 1:40 am (EST), law enforcement completed the download of
several image files depicting child pornography that the computer using the Target IP Address
made available.

8. Based on a review of the downloaded files, law enforcement determined that there
were numerous files depicting children under the age of eighteen (18) engaged in sexual acts and/or
the lascivious exhibition of their genitals, all of which was consistent with child pornography. A
sample of three (3) of the files downloaded, which contain infant and toddler child pornography,
are described as follows:

a. File Name: girls 0 to 5 having sex with men GEFICK 776.JPG
Description: Image depicting a prepubescent female victim laying partially
naked, with her legs spread open exposing her vagina, face up on a bed with

an adult male between her legs, attempting to vaginally penetrate the victim.

b. File name: girls 0 to 5 having sex with men Taba gives man a blowjob
536635.jpg

Description: Image depicting a prepubescent female performing oral sex on
an adult male.

c. File name: girls 0 to 5 having sex with men pic474.jpg
Description: Image depicting a prepubescent female victim, partially naked,
sitting on top of a partially naked adult male, attempting to vaginally
penetrate the victim.
9. On February 27, 2019, at 12:45 am (EST), law enforcement completed the

download of several image files depicting child pornography that the computer using the Target

IP Address made available.
Case 1:19-mj-03203-JG Document1 Entered on FLSD Docket 07/31/2019 Page 6 of 10

10. Based on a review of the downloaded files, law enforcement determined that there
were numerous files depicting children under the age of eighteen (18) engaged in sexual acts and/or
the lascivious exhibition of their genitals, all of which was consistent with child pornography. A
sample of three (3) of the files downloaded are described as follows:

a. File name: 1211641780977 jpg

Description: Image depicting a prepubescent female sitting with her legs spread
open as an adult male spreads open her vagina.
\

b. File name: janet13 jpg

Description: Image depicting a prepubescent female victim being digitally
penetrated by and adult male.

c. File name: Megan & dad play.jpg
Description: Image depicting a prepubescent female victim laying naked, with
her legs spread open exposing her vagina and an adult male between her legs,
attempting to vaginally penetrate the victim.

11. Law.enforcement determined that the Target IP Address was registered by AT&T.

_ Law enforcement subsequently submitted an administrative subpoena to AT&T. Results from the
subpoena showed that, on the date that law enforcement downloaded: the child pornography,
AT&T had assi gned the Target IP Address to an account belonging to an individual with the initials
“TA.” with the address: 10470 SW 40th Street, in Miami, Florida (hereinafter, the “Target
Premises.”)

12. On May 22, 2019, at 12:55 am (EST), law enforcement completed the download of
several image files depicting child pornography that the computer using the Target IP Address
made available.

13. Based on a review of the downloaded files, law enforcement determined that there

were numerous files depicting children under the age of eighteen (18) engaged in sexual acts and/or
| Case 1:19-mj-03203-JG Document1 Entered on FLSD Docket 07/31/2019 Page 7 of 10

the lascivious exhibition of their genitals, all of which was consistent with child pornography. One
of the files downloaded is described as follows:

a. File name: 000019.avi

- Description: Video file that was approximately two 3) minutes and twenty two
(22) seconds in length. Video depicts a prepubescent female who is nude bent
over. An adult male who is naked digitally penetrating the victim’s anus. The
female victim is then turned over onto her back with her legs spread open while
the adult male anally penetrate the victim with his penis.

14. On July 26, 20 19, law enforcement conducted physical surveillance of the Target
Premises and observed that the Target Premises operates as a child daycare by the name of “Little
Seeds Academy.” Little Seeds Academy is registered on Sunbiz.org to “L.A.” Further, a public
review of online information about Little Seeds Academy indicates that it has been an operable
daycare facility since in or around late 2010; has the capacity for thirty-three (33) children; and
operates Monday thru Friday, 7:00 AM to 6:30 PM.

15. Also on July 26, 2019, law enforcement observed a Hyundai registered to “A.A.”
at the Target Premises. That vehicle is registered to the Target Premises. Law enforcement also

observed a grey Toyota 4-door registered to “P.A.” and “J.V.” at the Target Premises. That vehicle
too is registered to the Target Premises. A truck was also at the Target Premises, but its license
plate could not be seen.

16. While conducting physical surveillance, law enforcement verified that the wireless
network nearby was secured by password protection. There appeared to be no open networks
nearby. |

17. | Onthe same date, law enforcement conducted a ruse and were greeted at the door

by P.A., who was actively conducting business at Little Seeds Academy. P.A. advised law
Case 1:19-mj-03203-JG Document1 Entered on FLSD Docket 07/31/2019 Page 8 of 10

enforcement that there are three daycare classes at Little Seeds Academy. She further advised law
enforcement that the only male that works at the daycare is her husband, L.A.

18. On July 26, 2019, law enforcement saw approximately eight children playing
outside during the day, all appearing to be under the age of eight (8) years. On July 26, 2019, at
approximately 8:20 pm (EST), law enforcement conducted physical surveillance of the Target
Premises. They observed a light on at the Target Premises and two vehicles present — the Hyundai
and truck referenced above.

19. Law enforcement maintained surveillance and observed L.A. arrive on a bicycle,
and enter the Target Premises.

20. On July 27, 2019, the Honorable Jonathan Goodman authorized a federal search
warrant for the Target Premises, and any and all computer and electronic media devices located
therein. See Case No. 19-MJ-03201-GOODMAN (SEALED).

21. On July 29, 2019, the search warrant was executed at the Target Premises. During |
the search, Alejandro ANCAROLA was encountered by law enforcement. Law enforcement
learned that ANCAROLA is one of L.A. and P.A.’s sons who resides at the Target Premises where
Little Seeds Academy is located. 7

22. During the search of the residence, law enforcement seized numerous pieces of
electronic media, including a black Thermal Take computer tower and a black Samsung Galaxy
S9 cellular telephone, which were located in ANCAROLA’s bedroom.

23, | A preliminary forensic examination of the black Thermal Take computer tower
revealed peer-to-peer file sharing software and link files with titles. indicative of child
pornography. The peer-to-peer software version located on ANCAROLA’s computer tower was

identified as being the same version used in the completed downloads received by law
Case 1:19-mj-03203-JG Document1 Entered on FLSD Docket 07/31/2019 Page 9 of 10

enforcement. The preliminary forensic examination of the Samsung Galaxy S9 cellular telephone
revealed compressed and encrypted files, with file names indicative of child pornography.

24. Ina post-Miranda statement, ANCAROLA stated that he currently resides at the
Target Premises. ANCAROLA also stated that he owns the black Thermal Take computer tower
and the black Samsung Galaxy S9 cellular telephone, located in his bedroom. ANCAROLA then
admitted to using his desktop computer to search, download, and view child pornography using
BitTorrent. The Defendant admitted to using bthit.org to search, download and view “torrents” of
child pornography. ANCAROLA also admitted to using his cellular telephone to search and view
child pornography.

25. During the interview, ANCAROLA acknowledged that he recognized the
following images and initialed and dated them accordingly:

e Image depicting a prepubescent female victim laying partially naked, with her
legs spread open exposing her vagina, face up on a bed with an adult male
between her legs, attempting to vaginally penetrate the victim. Law
enforcement completed this download on or about February 9, 2019. This file
is outlined supra at paragraph 8(a).

e Image depicting a prepubescent female victim bent over exposing her vagina,
while and adult female performs oral sex on an adult male. Law enforcement
completed this download on or about February 9, 2019.

e Image depicting a prepubescent female sitting with her legs spread open as an
adult male spreads open her vagina. Law enforcement completed this download

on or about February 27, 2019. This file is outlined supra at paragraph 10(a).
Case 1:19-mj-03203-JG Document 1 Entered on FLSD Docket 07/31/2019 Page 10 of 10

~ 4

CONCLUSION
26. Based onthe aforementioned facts, I respectfully submit that there is probable cause
to support the arrest of Alejando ANCAROLA for possession of visual depictions of minors
engaged in sexually explicit conduct, in violation of Title 18, United States Code, Section

2252(a)(4)(B).

FURTHER YOUR AFFIANT SAYETH NAUGHT.
‘

al
Jesseni A
Miami-Dadé Police Detective

y Homeland Security Investigations Task Force Officer
b

Sworn to before me op this 5 0 day of July 2019,
in Miami, Florida. //.

   

 

JONAT YOD MAN
UNITED TAPES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF FLORIDA
